PETERS, J.
I concur with everything said in the main opinion except with that portion that attempts to explain, justify and distinguish the majority rule adopted in People v. Rollins, 65 Cal.2d 681 [56 Cal.Rptr. 293, 423 P.2d 221], That case held that the rules adopted in Miranda v. Arizona, 384 U.S. 436 [16 L.Ed.2d 694, 86 S.Ct. 1602, 10 A.L.R.3d 974], as a matter of state policy, should be applied prospectively. The rules there involved were of constitutional dimensions and affected the defendant’s right to a fair trial. In the present case, it is held that the rules announced in People v. Aranda, 63 Cal.2d 518 [47 Cal.Rptr. 353, 407 P.2d 265], have partial retroactivity so as to apply to pending appeals, even though the rules there announced are not of constitutional dimensions. The two cases are completely inconsistent. This case cannot be distinguished from the Rollins case. Everything said in the main opinion in support of making Aranda partially retroactive applies with even greater force to the contention that Miranda should apply .to pending appeals. The main opinion expresses those reasons more eloquently and convincingly than I did in my dissent in the Rollins case (supra, 65 Cal.2d at p. 743). For this reason I am glad to concur in the main opinion, and to welcome my associates back to the adoption of what they themselves describe as “historic ” and “ settled ’ ’ rules.